          Case 1:20-cv-10184-MKV Document 8 Filed 06/15/21 Page 1 of 1



                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
                                                             DOC #:
 RAFAEL PENA BONILLA,                                        DATE FILED: 6/15/2021
                           Plaintiff,

                    -against-                                  20-cv-10184 (MKV)

 DANES PARKING CORP. and DANIEL                                       ORDER
 ROSARIO,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff initiated this action by filing a complaint in December 2020 [ECF #4]. Plaintiff

thereafter filed affidavits of service representing that Defendants’ answers were due in January

2021 [ECF #6, 7]. However, Defendants have not answered or otherwise appeared in this action,

and Plaintiff has not moved for a default judgment.

       Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file any motion for a default

judgment by July 6, 2021. Plaintiff shall follow the procedures applicable to default judgments

in the Court’s Individual Rules, available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.

Plaintiff is on notice that failure to move for a default judgment by July 6, 2021 may result

in dismissal of this action for failure to prosecute.

SO ORDERED.
                                                      _________________________________
Date: June 15, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
